DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tip side must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities: the “tip” is not in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the upper lateral side and the lower lateral side of the support body are perpendicular to the sidewall of the vertical support member" in claim. The upper and lower lateral side appear to be parallel to the sidewall of the vertical support member, not perpendicular (see para. [0020-0020]). Examiner interprets as parallel. Appropriate clarification is requested.
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the upper lateral side and the lower lateral side of the support body are perpendicular to the sidewall of the vertical support member" in claim. The upper and lower lateral side appear to be parallel to the sidewall of the vertical support member, not perpendicular (see para. [0020-0020]). Examiner interprets as parallel. Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0185308 to Herzog.
Claim 1: Herzog discloses a wafer rack (52 [vertical support members], Fig. 3B) for holding a plurality of wafers (20 [wafers]), the wafer rack (52) comprising: a vertical support member (52, Fig. 3B); and a plurality of wafer support arms (59 [shelf-like supports], para. [0024]) extending from a sidewall of the vertical support member (52), each of the wafer support arms (59) including a support body (62 [upwardly facing surfaces]) and a ledge (66 [recesses]), wherein the support body (62) is located between the vertical support member (52) and the ledge (66, see Fig. 3B), centers of the support body (62) and the ledge (66) are horizontally aligned (see Fig. 3B where it is interpreted that both centers extend horizontally), and a vertical thickness of the ledge (thickness of 66) is smaller than a vertical thickness of the support body (thickness of 62, see Fig. 3B).
Claim 2: Herzog discloses wherein the sidewall of the vertical support member (64 [vertical outer surfaces], Fig. 3B, Herzog) and the plurality of wafer support arms (52) form a plurality of grooves (58 [slots], para. [0023-0024]).
Claim 3: Herzog discloses wherein an upper portion of the support body (62, Fig. 3B, Herzog) has an upper non-contact side (62) and an upper lateral side (68 [vertical raised step]), a lower portion of the support body (opposite side of 62) has a lower non- contact side (opposite side of 62) and a lower lateral side (vertical face of 66), and the upper non-contact side (62) is parallel to the lower non-contact side (opposite side of 62). It is interpreted that
Claim 4: Herzog discloses wherein the upper lateral side (68, Fig. 3B, Herzog) and the lower lateral side (vertical face of 66) of the support body (62) appear to be parallel to the sidewall of the vertical support member (sidewall of 52). 
Claims 8-11, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0185308 to Herzog.
Claim 8: Herzog discloses a vertical wafer boat (50 [wafer boat], Fig. 3) for a diffusion process (para. [0001]), the vertical wafer boat (50) comprising: a plurality of wafer racks (52 [vertical support members], Fig. 3B), each of the plurality of wafer racks (52) comprising: a vertical support member (52, Fig. 3B); and a plurality of wafer support arms (59 [shelf-like supports], para. [0024]) extending from a sidewall of the vertical support member (52), each of the wafer support arms (59) including a support body (62 [upwardly facing surfaces]) and a ledge (66 [recesses]), wherein the support body (62) is located between the vertical support member (52) and the ledge (66, see Fig. 3B), centers of the support body (62) and the ledge (66) are horizontally aligned (see Fig. 3B where it is interpreted that both centers extend horizontally), and a vertical thickness of the ledge (thickness of 66) is smaller than a vertical thickness of the support body (thickness of 62, see Fig. 3B).
Claim 9: Herzog discloses wherein the sidewall of the vertical support member (64 [vertical outer surfaces], Fig. 3B, Herzog) and the plurality of wafer support arms (52) form a plurality of grooves (58 [slots], para. [0023-0024]).
Claim 10: Herzog discloses wherein an upper portion of the support body (62, Fig. 3B, Herzog) has an upper non-contact side (62) and an upper lateral side (68 [vertical raised step]), a lower portion of the support body (opposite side of 62) has a lower non- contact side (opposite side of 62) and a lower lateral side (vertical face of 66), and the upper non-contact side (62) is parallel to the lower non-contact side (opposite side of 62). 
Claim 11: Herzog discloses wherein the upper lateral side (68, Fig. 3B, Herzog) and the lower lateral side (vertical face of 66) of the support body (62) appear to be parallel to the sidewall of the vertical support member (sidewall of 52). 
Claim 16: Herzog discloses wherein the vertical wafer boat (50, Fig. 3, Herzog) is configured to be vertically placed into a vertical reactor (not shown but disclosed as “reactor chamber” para. [0005]).
Claim 18: Herzog discloses further comprising: a top plate (16 [top plate], Fig. 3, Herzog); and a bottom plate (14 [base]), wherein the plurality of wafer racks (52) is configured to be connected to the top plate (16) and the bottom plate (14, see para. [0022]). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzog as applied to claims 8-11, 16, 18 above, and further in view of US 6,133,121 to “Tsunashima.”
Claim 15: Herzog does not explicitly disclose wherein the diffusion process is a low pressure chemical vapor deposition (LPCVD) process.
Tsunashima discloses that high temperature processes are for example oxidation, annealing as LPCVD for the purpose of being effected by use of a furnace type tool (col. 1, lines 10-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the process taught by Tsunashima with motivation to be effected by use of a furnace type tool.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzog as applied to claims 8-11, 16, 18 above, and further in view of US 6,699,401 to “Horiuchi.”
Claim 17: Herzog does not explicitly disclose wherein the vertical support member is a cuboid pillar.
Horiuchi teaches wherein the vertical support member (3 [strut], Fig. 1) appears to be cuboid pillar (see Fig. 1, and col. 5, lines 24-30), for the purpose of being used for heat treatment of semiconductor (col. 5, lines 15-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape requirement as taught by Horiuchi with motivation to be used for heat treatment of semiconductor.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the independent base claim including all of the limitations of the base claim and any intervening claims. See cited pertinent art for more information.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into the independent base claim including all of the limitations of the base claim and any intervening claims. See cited pertinent art for more information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,921,773 discloses sloping corners in the slots in order for the wafer boat to be placed rightside up or upside down while preventing formation of particle protrusions (Fig. 4-5). US 2006/0011507 teaches many various pillar-shaped structures but no reasonable motivation. US 2005/0269242 teaches a stackable tray that is able to be right side up or upside down by stabilizing the wafer at four corners, but is not a vertical boat.  US 7181132 and US 5387067 teach boat shelves (51, Fig. 1) and wafer support shelfs (23, Fig. 3) respectively, which do not have the mirror bottom section with lower lateral side. US 20180130692 teaches a protrusion (22B) on a protrusion (22A, Fig. 6) on a single substrate holding member (10). US 5782361 discloses thin plate supporting portions (327, Fig. 8) having horizontally-supporting-plate (328) and shift preventing surface parts (329) on a top side of the 327’s (Fig. 8). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718